            Case 2:19-cr-00134-JFC Document 75 Filed 09/12/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
            v.                                )       Criminal No. 19-134
                                              )
TERRY SUGGS, JR.                              )

                                MOTION TO STAY DEADLINE

       AND NOW comes the United States of America, through its undersigned counsel, Scott

W. Brady, United States Attorney for the Western District of Pennsylvania, and Rebecca L.

Silinski, Assistant United States Attorney for said district, and respectfully submits this motion

and in support thereof submits as follows:

       1.        On May 8, 2019, Terry Suggs, Jr. and Jermaine Clark were charged in a three-count

Indictment for allegedly committing violations of federal narcotics law, including a conspiracy

count as well as one substantive count as to each defendant.

       2.        Mr. Suggs filed a motion to suppress, the government filed a response and Mr.

Suggs filed a reply.

       3.        The Court granted the recent motion to postpone the suppression hearing that was

scheduled as to Mr. Suggs so that a single hearing can be held to address all pre-trial motions filed

by both Defendant Suggs and Defendant Clark.

       4.        The government’s sur-reply is due tomorrow, Friday, September 13, 2019.

       5.        This afternoon, undersigned counsel learned of a family medical emergency that

may require her absence and/or sporadic unavailability for the next several days.

       6.        Thus, undersigned counsel respectfully requests that the court stay the pending



                                                  1
           Case 2:19-cr-00134-JFC Document 75 Filed 09/12/19 Page 2 of 2



deadline until further order of court.1

         WHEREFORE, for the reasons set forth above, the government respectfully requests that

the Court stay the pending deadline for the government to file its sur-reply, until further order of

court.

                                              Respectfully submitted,

                                              SCOTT W. BRADY
                                              United States Attorney


                                              /s/ Rebecca L. Silinski
                                              REBECCA L. SILINSKI
                                              Assistant United States Attorney
                                              PA ID No. 320774




        1.     To the extent circumstances change, undersigned counsel will file the government’s
sur-reply as soon as is practicable.

                                                 2
